 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                    ***
 6    METROPCS,                                              Case No. 2:15-cv-01412-JAD-CWH
 7                           Plaintiff,
                                                             ORDER
 8          v.
 9    A2Z CONNECTION, LLC, et al.,
10                           Defendants.
11

12          Presently before the court is Adam J. Breeden’s motion to withdraw as attorney for

13   defendant Amier Qureshi (ECF No. 115), filed on April 9, 2019. No responses to the motion

14   were filed.

15          Breeden moves to withdraw for business reasons as well as other reasons that he

16   represents he cannot disclose without breaching the attorney-client privilege. Breeden argues the

17   withdrawal will not delay the proceedings as there are no upcoming hearings, discovery does not

18   close until June 20, 2019, and there is not a trial setting. Breeden also represents that he

19   attempted to propound and answer written discovery before withdrawing to avoid any delays.

20   The motion includes a certificate of service stating that a copy of the motion was served on

21   Qureshi by United States mail on April 9, 2019. Qureshi did not oppose the motion, which

22   constitutes a consent to the granting of the motion under Local Rule 7-6(d).

23          Having reviewed and considered the motion, and good cause appearing, the court will

24   grant the motion to withdraw. Qureshi must file a notice advising the court whether he will

25   represent himself or retain an attorney by May 24, 2019. Qureshi is advised that unless and until

26   he retains a new attorney, he is responsible for all deadlines in this case.

27          IT IS THEREFORE ORDERED that Adam J. Breeden’s motion to withdraw as attorney

28   for defendant Amier Qureshi (ECF No. 115) is GRANTED.
 1           IT IS FURTHER ORDERED that Breeden must serve a copy of this order as well as the

 2   scheduling order (ECF No. 90) on Qureshi and must file proof of that service by May 1, 2019.

 3           IT IS FURTHER ORDERED that by May 24, 2019, Qureshi must file a written notice

 4   stating whether he intends to represent himself in this case. This requirement will be

 5   automatically vacated if a new attorney enters an appearance on behalf of Qureshi by May 24,

 6   2019.

 7           IT IS FURTHER ORDERED that the clerk of court must update the docket sheet with

 8   Qureshi’s last known address as follows:

 9                  Amier Qureshi
                    2236 Kemble Avenue
10                  North Chicago, Illinois 60064
11           DATED: April 24, 2019
12

13

14                                                        C.W. HOFFMAN, JR.
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                Page 2 of 2
